Interim Decision *1614

.gala-run or

-

PADILLA

In Deportation Proceedings
A-14080972

Decided by Board Arse 30, 1966
An alien admitted to the United States as an exchange visitor under section
201(a) (15) (3), Immigration and Nationality. Act, , as amended, is ineligible
for adjustment of status under section 245 of the Act unless she has complied with the foreign residence requirement of section 212(e) of the Act
or has been granted a waiver theref in accordance with the provisions of
that section, notwithstanding the country of her nationality has waived her
obligation to return thereto upon termination of her training in this country.
Ozarez:
Order: Act of 1952—Section 241(a) (2) [8 U.S.C. 1251(a) (2)7—Nonimmigrant—Remained longer than permitted.

The case comes forward on appeal from an' order entered by the
special inquiry officer on May 17, 1966 denying the respondent's
application requesting that her immigration status be adjusted
under section 245 of the Immigration and Nationality Act on the

ground that she is ineligible for such adjustment but granting her
permission to depart voluntarily from the United States, in lieu of
deportation; and directing that she be deported from the United
States to the Philippine Islands, the country designated by the

respondent, in the event she- fails to, depart when and as required.
The respondent, a 26-year-old single female, native and citizen of
the Philippine Republic, has resided continuously in the United
States since her admission at Anchorage, Alaska on or about March
7, 1964 as an exchange visitor under section 101(a) (15) (J) of the
Immigration and Nationality Act, authorized to remain in the
United States in such status until April 13, 1966. Deportation
proceedings were instituted against the respondent on April 20, 1966.
A hearing in deportation proceedings was held at Chicago, Illinois
on May 17, 1966 at which time the respondent. and counsel admitted
the truth of the factu,s1 allegations set forth in the order to show
cause and conceded daportability on the ,charge stated therein. The
evidence of record clearly 'establishes thit the respondent is subject
708

Interim Decision #1614
to deportation under the provisions of section 241(a) (2) of the Immigration and Nationality Act, in that, after admission as a nonimmigrant under section 101(a) (15) (3) of the Act (exchange
alien) she has remained in the United States for a longer time than
permitted.

The respondent's application requesting that her - immigrant status
be adjusted to that of a permanent resident as provided under section 245 of the Immigration and Nationality Act was offered for
consideration by the respondent's counsel at the deportation hearing
held at Chicago, Illinois on May 17, 1966. The special inquiry officer refused to accept the aforementioned application on the ground
that the respondent was statutorily ineligible for such relief until
she had been accorded a waiver pursuant to section 212(e) of the
Immigration and Nationality Act. Counsel offered a letter dated
May 16, 1966, signed by the Consul General of the Philippine Republic at Chicago, Illinois, declaring that the Philippine Republic
had terminated the exchange status of the respondent and waived
her obligation to return, thereto after her two years' training in
this country. Counsel's assertion that failure to give full faith and

credit to the document signed by the Consul General of the Philippine Republic at Chicago, Illinois on May 16, 1966 was a derogation
of the respondent's righti under section 357- of the Immigration and
Nationality Act is without merit. The provisions of section 357
supra, relate solely to Title III of the Immigration and Nationality
Act (nationality and naturalization) and is not applicable to the
issues involved herein.
The respondent is eligible to obtain an adjuitment of her status
under section 245 of the Immigration and Nationality Act only if
is granted a waiver of the two years' foreign residence requirements as provided in section 212(e) of the Act. Section 516.1, 8
CFB, among other things, states that an alien who has or has had
the status of an exchange alien or of a nonimmigrant visitor under
section 101(a) (15) (3) of the Immigration and Nationality Act is
not eligible for the benefits of section 245 of the Act unless he has
complied with the foreign residence requirements of section 212(e)
of the Act or has been granted a waiver thereof. The special inquiry
officer's decision is completely dispositive of the points raised by
counsel on appeal. tpon full consideration of all the evidence of
record, together with counsel's exceptions on appeal, we must, for
the reasons stated, affirm the special inquiry officer's decision. Accordingly, the following order will be entered.
ORDER: It is ordered. that the appeal be dismissed.

709

